




Exhibit 10.1

Second Amended And Restated Employment Agreement

        The Second Amended and Restated Employment Agreement (the “Agreement”),
dated as of July 11, 2003 (the “Commencement Date”), by and between Camden
Property Trust, a Texas real estate investment trust (the “Company”), and
Richard J. Campo (the “Executive”).

        WHEREAS, the Executive and the Company deem it in their respective best
interests to enter into an agreement for the Executive as the Chairman of the
Board and Chief Executive Officer of the Company on the terms and subject to the
conditions set forth herein; and

        WHEREAS this Agreement shall supersede and replace all prior employment
agreements between the Company and the Executive, including, but not limited to
the Employment Agreement dated July 22, 1996 (the “1996 Agreement”) and the
Amended and Restated Employment Agreement dated August 7, 1998 (the “1998
Agreement” and, together with the 1996 Agreement, the “Prior Agreements”).

        NOW THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the parties agree as follows:

        1.        Definitions. For purposes of this Agreement, the following
terms shall have the following definitions:

                   (a)        “Business” shall mean the ownership, development,
construction or management of multifamily apartment communities.

                   (b)        “Cause” shall mean any one or more of the
following:


                          (i)        the continued and intentional failure by
the Executive to substantially perform his duties with the Company, other than
any such failure resulting from the Executive's Disability; provided, however,
that no termination of the Executive's employment shall be for Cause as set
forth in this clause (i) until (x) there shall have been delivered to the
Executive written notice setting forth that the Executive committed the conduct
set forth in this clause (i) and specifying the particulars thereof in
reasonable detail and (y) the Executive shall have been provided an opportunity
to present his position to the Board, either in writing or person;    
                        (ii)        a breach by the Executive of his fiduciary
duties under Texas law as an officer of the Company, or a material breach by the
Executive of any rule, regulation, policy or procedure of the Company;    
                        (iii)        the Executive's excessive absenteeism not
related to illness;                             (iv)        the Executive's
conviction of or plea of nolo contendere to a felony or conviction of any other
crime that incarcerates the Executive for a period of one year or longer; or    
                        (v)        the Executive's commission of a fraudulent
act, embezzlement, theft or felony, in any case, whether or not involving the
Company or the Executive's performance of his duties under this Agreement, that,
in the reasonable opinion of the Board, renders the Executive's continued
employment harmful to the Company.




--------------------------------------------------------------------------------

        Notwithstanding the foregoing, no failure to perform by the Executive
after a Notice of Termination is given by the Executive shall constitute Cause
for purposes of this Agreement.

                   (c)        “Change of Control” shall mean any one or more of
the following:


                          (i)       at any time during any 12-month period, the
Trust Managers of the Company in office at the beginning of such period shall
have ceased to constitute a majority of the Board without the approval of the
nomination of such Trust Managers by a majority of the Board consisting of Trust
Managers who were serving at the beginning of such period;               
             (ii)       any person (as defined in Section 13(d)(3) or Section
14(d)(2) of the Exchange Act) (other than the Company, any of its subsidiaries
or any trustee, fiduciary or other person holding securities under any employee
share ownership plan or any other employee benefit plan of the Company or any of
its subsidiaries), together with its affiliates and associates (as such terms
are defined in Rule 12b-2 under the Exchange Act) shall have become the
beneficial owner (as defined in Rule 13d-3 of the Exchange Act) of securities
representing 25% or more of the combined voting power of the Voting Shares;    
                        (iii)        the Company shall have filed a schedule,
report or proxy statement with the Securities and Exchange Commission pursuant
to the Exchange Act disclosing that a change in control of the Company has
occurred or will occur in the future pursuant to any then-existing contract or
transaction;                             (iv)       a merger or consolidation of
the Company shall have been consummated, other than (x) a merger or
consolidation that would result in the Voting Shares outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least 50% of
the combined voting power of the voting securities of the surviving entity or
(y) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person acquires more than 50% of
the Voting Shares;                             (v)       any person, other than
a subsidiary of the Company, shall have acquired more than 50% of the combined
assets of the Company and its subsidiaries; or                          
  (vi)        the shareholders of the Company shall have approved the complete
liquidation or dissolution of the Company.


                   (d)        “Confidential Information” shall mean all
confidential information of the Company and/or its subsidiaries, excluding any
information that is available in the public domain and including, by way of
illustration, whether or not labeled or otherwise identified as “confidential,”
the Company’s:

2

--------------------------------------------------------------------------------


                          (i)        "know-how," methods of business and
operations;                             (ii)        property lists, prospective
properties lists, and details of agreement with sellers;               
             (iii)        acquisition, expansion, marketing, financial and other
business strategies, information and plans;                          
  (iv)        research and development and data related thereto;               
             (v)        compilations of data;                          
  (vi)        computer programs and/or records;                          
  (vii)        sources of supply;                             (viii)       
confidential information developed by consultants and contractors;    
                        (ix)        purchasing, operating, and other costs data;
                            (x)        employee information; and               
             (xi)        manuals, memoranda, projections, minutes, plans,
drawings, designs, formula books and specifications.


                   (e)        “Disability” shall mean the physical or mental
incapacity of the Executive that, even with reasonable accommodation, has
prevented the execution of the duties of his office, as outlined in Section 2,
for three consecutive months or for more than 180 business days in the aggregate
in any 18-month period and that, in either case, in the determination of the
Board after consultation with a medical doctor licensed to practice in the State
of Texas appointed by the Board and the Executive, may be expected to prevent
the Executive for any period of time thereafter from devoting substantial time
and energies to the duties of his office, as outlined in Section 2. The
Executive agrees to submit to reasonable requests for medical examinations to
determine whether a Disability exists.

                   (f)        “Employee Benefits” shall mean the perquisites,
benefits and service credit for benefits as provided under any and all employee
retirement income and welfare benefit policies, plans, programs or arrangements
in which the Executive is entitled to participate, including, without
limitation, any share option, share purchase, share appreciation, dividend
equivalent rights, savings, pension, supplemental executive retirement or other
retirement income or welfare benefit, deferred compensation, incentive
compensation, group or other life, health, medical/hospital or other insurance
(whether funded by actual insurance or self-insured by the Company), disability,
salary continuation, expense reimbursement, and other employee benefit policies,
plans, programs or arrangements that may now exist or any equivalent successor
policies, plans, programs or arrangements that may be adopted hereafter by the
Company, providing perquisites, benefits and service credit for benefits at
least as great in the aggregate as are payable thereunder prior to a Termination
Date or Change of Control Date, as the case may be.



3

--------------------------------------------------------------------------------

                   (g)        “Exchange Act” shall mean the Securities Exchange
Act of 1934, as amended.

                   (h)        “Good Reason” shall mean any one or more of the
following:


                          (i)        a reduction by the Company without the
Executive's consent in the Executive's position, duties, responsibilities or
status with the Company that represents a substantial adverse change from his
position, duties, responsibilities or status, or a removal of the Executive from
or any failure to reelect the Executive to any of the positions referred to in
Section 2, but specifically excluding any action in connection with the
termination of the Executive's employment for death, Disability, Cause or as a
result of a Change of Control or by the Executive for normal retirement;    
                        (ii)        a reduction by the Company without the
Executive's consent of the Base Salary;                             (iii)       
a relocation of the Executive by the Company without the Executive's consent to
a location more than 50 miles from the Houston metropolitan area, other than for
travel reasonably required in the performance of the Executive's
responsibilities;                             (iv)        any material breach by
the Company of any provision of this Agreement or any other agreement between
the Company or any of its subsidiaries and the Executive that, in any case, is
not cured within 30 days of written notice to the Company of such breach;    
                        (v)        the insolvency of or the filing (by any
party, including the Company but excluding the Executive) of a petition for
bankruptcy of the Company, which petition is not dismissed within 60 days; or  
                          (vi)        the failure by the Company to obtain the
assumption of this Agreement by any successor or assign of the Company.


                   (i)        “Gross Income” shall mean, collectively, the Base
Salary, the Annual Incentive Compensation, the Long-Term Incentive Compensation
and any other compensation and benefits received by the Executive from the
Company, including, but not limited to, annual bonus amounts, deferred
compensation amounts and the value, determined by the Board in good faith, of
share options, restricted share grants, dividend equivalent rights and similar
awards granted to the Executive (assuming for purposes of such calculation that
all grants have vested), but excluding untaxed fringe benefits. For purposes of
making the calculation of share options, restricted share grants, dividend
equivalent rights and similar



4

--------------------------------------------------------------------------------

awards, the Board shall make such calculation and shall use the Black-Scholes
pricing model for its calculation; provided, however, that if the Black-Scholes
pricing model cannot be used to value the types of benefits being valued, the
Board shall use any other reasonable method of calculation based upon the
recommendation of the Company’s independent compensation consultant (or if there
is none, an independent compensation consultant retained by the Board for such
purpose).

                   (j)        “Severance Period” shall mean the period of time
commencing on the Change of Control Date or the Termination Date, as the case
may be, and ending on the first anniversary thereof.

                   (k)        “Termination Date” shall mean (i) in the case of
the Executive’s death, his date of death, (ii) in the case of a termination by
the Executive for Good Reason, the last day of his employment, and (iii) in all
other cases, the date specified in the Notice of Termination (as defined below)
or, if no Notice of Termination is sent, the last day of his employment;
provided, however, that if the Executive’s employment is terminated by the
Company due to Disability, the date specified in the Notice of Termination shall
by the 30th day after receipt of the Notice of Termination by the Executive,
provided that the Executive shall not have returned to the full-time performance
of his duties within 30 days after such receipt.

                   (l)        “Territories” shall mean those metropolitan areas
in which the Company owns properties or otherwise is engaged in the Business as
of, or has specific plans to acquire or develop properties during the six months
following, the Termination Date or Change of Control date, as applicable, and
all outlying areas located within a 30-mile radius of each such metropolitan
area.

                   (m)        “Voting Shares” shall mean the securities of the
Company entitled to vote generally in the election of Trust Managers of the
Company.

        2.        Employment and Duties.

                   (a)        Employment. Pursuant to the term and subject to
the conditions of this Agreement, the Company agrees to employ the Executive
during the Employment Term (as defined below) as Chairman of the Board and Chief
Executive Officer of the Company, and the Executive accepts such employment.

                   (b)        Duties. During the Employment Term, the Executive
will perform the duties normally associated with the office set forth in Section
2(a) under the control and at the direction of the Board of Trust Managers of
the Company (the “Board”) and other such duties as may, from time to time,
reasonably be assigned to him by the Board that are consistent with such
position. During the Employment Term, the Executive may also be required to
perform services for one or more affiliates of the Company. During the
Employment Term, the Executive shall be located in or about Houston, Texas and
shall travel to such geographical locations as may be appropriate from time to
time to carry out the duties of the office as outlined in this Section 2.

                   (c)        Scope of Employment. During the Employment Term,
the Executive will devote substantially all of his business time, skill, energy
and knowledge to the business and affairs of the Company, and will faithfully
and diligently endeavor to the best of his ability to further the best interests
of the Company. Notwithstanding the foregoing, during the Employment Term, the
Executive may serve on civic or charitable boards and may serve as an officer,
director, shareholder, or limited partner in any business venture so long as
such activities do not materially interfere with the performance of the
Executive’s duties under this Agreement and do not compete with the Business.



5

--------------------------------------------------------------------------------

        3.        Employment Term. The term of employment shall begin on the
Commencement Date. Unless earlier terminated pursuant to Section 4, this
Agreement will expire on July 22, 2003 (the “Expiration Date”); provided,
however, that on each anniversary of the Expiration Date, the Expiration Date
shall automatically be extended by one additional year so that as a result of
such extension the then remaining term of employment will be one year. The
Commencement Date through and including the Expiration Date (as so extended) is
hereinafter referred to as the “Employment Term.”

        4.        Termination.

                   (a)        Board Resignations. Upon any termination
hereunder, the Employment Term shall expire and the Executive shall promptly
submit his resignation from the Board of Trust Managers of the Company and all
Boards of Directors of subsidiaries of the Company upon which the Executive is
then serving.

                   (b)        Death. The Executive’s employment will terminate
automatically upon the Executive’s death.

                   (c)        Disability. Upon the good faith determination by
the Company that the Disability of the Executive has occurred, the Company may
terminate the Executive’s employment under this Agreement by notice pursuant to
Section 4(f). During the period of incapacitation, the salary otherwise payable
to the Executive may, at the absolute discretion of the Board, be reduced by the
amount of any disability benefits or payments received by the Executive,
excluding health insurance benefits or other reimbursement of medical expenses
for the Executive.

                   (d)        By the Company. The Company may terminate the
Executive’s employment under this Agreement for Cause, or without Cause, by
notice pursuant to Section 4(f), subject to the severance obligations set forth
in Section 8.

                   (e)        By the Executive. The Executive may terminate his
employment under this Agreement for Good Reason, or without Good Reason, by
notice pursuant to Section 4(f).

                   (f)        Notice of Termination. Any termination of the
Executive’s employment by the Company or by the Executive (other than a
termination upon the Executive’s death, which does not require notice) must be
communicated by written notice (the “Notice of Termination”) to the other party
given in accordance with the notice provisions of this Agreement. The Notice of
Termination must (i) indicate the specific termination provision of this
Agreement relied upon, (ii) set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provisions so indicated and (iii) if the Termination Date
is other than the date of receipt of such Notice of Termination, specify the
Termination Date (which date shall be not more than 30 days after the date of
giving of such Notice of Termination). The failure by the Company or the
Executive to set forth in the Notice of Termination any fact or circumstance
that contributes to a showing of the basis for termination will not waive any
right of such party hereunder or preclude such party from asserting such fact or
circumstance in enforcing his or its rights hereunder.



6

--------------------------------------------------------------------------------

        5.        Compensation. During the Employment Term, for all services
rendered by the Executive to the Company, the Company shall pay to the
Executive:

                   (a)        Base Salary. For services rendered, the Company
shall pay the Executive a salary of $422,000 per calendar year (such annual
salary, as adjusted from time to time pursuant to this Section 5(a), the “Base
Salary”), payable in arrears bi-weekly as the Board may elect from time to time
during the Employment Term. The Board shall conduct an annual review of the
Executive’s Base Salary. The Executive shall be entitled to receive increases in
the Base Salary, if any, that may be determined by the Board or an authorized
committee thereof in its sole discretion. Any increases to the Base Salary shall
be effective January 1 for each calendar year of the Employment Term. In no
event shall the Executive’s Base Salary be reduced without the Executive’s
consent, except as provided in Section 4(c).

                   (b)        Annual Incentive Compensation. In further
consideration of the Executive’s service, the Executive shall be eligible to
receive annual incentive compensation awards (“Annual Incentive Compensation”)
as determined by the Board or an authorized committee thereof in its sole
discretion.

                   (c)        Long-Term Incentive Compensation. In further
consideration of the Executive’s service, the Executive shall be eligible to
receive long-term incentive compensation awards (“Long-Term Incentive
Compensation”) as determined by the Board or an authorized committee thereof in
its sole discretion.

                   (d)        Taxes. All compensation paid to the Executive
shall be subject to applicable employment, payroll and withholding taxes,
including taxes resulting from a determination that any portion of any benefits
supplied to the Executive may be reimbursing personal as well as business
expenses.

        6.        Employee Benefits.

                   (a)        Benefits. The Executive shall receive group
health/dental insurance, life insurance, disability insurance and other similar
benefits available to the Company’s employees. Benefits may be changed, modified
or revoked at the sole discretion of the Company. The Executive shall not be
deemed to have a vested interest in any of the Company’s plans or programs. The
Executive may receive benefits not generally provided to Company employees from
time to time at the sole discretion of the Board or an authorized committee
thereof.



7

--------------------------------------------------------------------------------

                   (b)        Vacation. The Executive is entitled to receive 20
business days paid vacation annually for each calendar year of the Employment
Term. Such vacation shall be taken at such times that are consistent with the
reasonable business needs of the Company. All vacation shall be subject to the
policies and procedures of the Company.

                   (c)        Fringe Benefits. The Executive shall receive
fringe benefits as such benefits may exist from time to time at the sole
discretion of the Board or any committee thereof.

        7.        Business Expenses. The Executive is authorized to incur
reasonable, ordinary and necessary business expenses in the performance of the
duties outlined above during the Employment Term in accordance with policies
established by the Company. The Executive shall account to the Company for all
such expenses. The Company shall reimburse the Executive or pay the expenses in
accordance with the policies established by the Company.

        8.        Compensation Upon Termination or Change of Control. In all
events, the Company will pay to the Executive all Base Salary and benefits
accrued to the Executive through and including the Termination Date.
Additionally, the Executive shall be entitled to receive the “threshold” bonus
(as set forth in the most recent compensation study obtained by the Board of
Trust Managers of the Company or the compensation committee thereof) for the
contract year during which the termination occurs, prorated through and
including the date of termination.

                   (a)        Termination Without Cause, For Good Reason or Upon
a Change of Control. Upon (i) the occurrence the first event constituting a
Change of Control (the “Change of Control Date”) or (ii) if the Executive’s
employment is terminated (x) by the Company without Cause, (y) by reason of
death or Disability or (z) by the Executive for Good Reason (any event specified
in the foregoing clauses (i) or (ii), a “Severance Event”), the Company shall
pay or provide to the Executive the following:


                          (i)        The Company shall pay to the Executive as
severance pay and in lieu of any further compensation for periods subsequent to
the Termination Date or the Change of Control Date, as the case may be, an
amount in cash (the "Severance Benefit") equal to 2.99 times the greater of (A)
the Gross Income that would be payable in the taxable year in which the Change
of Control Date or the Termination Date, as the case may be, occurs or (B) the
average Gross Income that was earned by the Executive in the three most recent
taxable years that ended before the Change of Control Date or Termination Date,
as the case may be (in each case determined without regard of any reduction
thereof constituting Good Reason).                             (ii)       
During the Severance Period, the Company will provide or arrange to provide the
Executive with Employee Benefits that are welfare benefits (but not share
options, share purchase, share appreciation, dividend equivalent rights or
similar compensatory benefits) substantially similar to those that the Executive
was receiving or entitled to receive immediately prior to the Change of Control
Date or the Termination Date, as the case may be. The Severance Period will be
considered service with the Company for the purpose of determining service
credits and benefits due and payable to the Executive under the Company's
retirement income, supplemental executive retirement, and other benefit plans
applicable to the Executive, the Executive's dependents or the Executive's
beneficiaries immediately prior to the Change of Control Date or the Termination
Date, as the case may be. If and to the extent that any benefit described in the
immediately preceding sentence is not or cannot be paid or provided under any
policy, plan, program or arrangement of the Company, then the Company will
itself pay or provide for the payment of such Employee Benefits to the
Executive, and, if applicable, the Executive's dependents and beneficiaries.
Employee Benefits otherwise receivable by the Executive pursuant to this Section
8(a)(ii) will be reduced to the extent comparable welfare benefits are actually
received by the Executive from another employer during the Severance Period.   8

--------------------------------------------------------------------------------

                            (iii)        Vesting of benefits shall be treated as
described in Section 8(e)(i).

                   (b)        Termination By Reason of Death. If the Employment
Term is terminated by reason of Death, the Company shall pay to the Executive’s
estate as severance pay and in lieu of any further compensation for periods
subsequent to the Termination Date an amount in cash equal to the Severance
Benefit. Vesting of benefits shall be treated as described in Section 8(e)(i).

                   (c)        Termination By Reason of Disability. If the
Employment Term is terminated by reason of Disability, the Company shall pay to
the Executive as severance pay and in lieu of any further compensation for
periods subsequent to the Termination Date an amount in cash equal to the
Severance Benefit. Vesting of benefits shall be treated as described in
Section 8(e)(i). The Executive shall continue to receive, so long as the
Disability continues, all benefits provided under any long-term disability
program(s) of the Company in effect at the time of such termination, subject to
the terms and conditions of any such program(s), as may be amended, changed,
modified or terminated for all employees of the Company.

                   (d)        Payment of the Severance Benefit. The Company
shall pay the Severance Benefit to the Executive in a single lump sum in
immediately available funds, in United States Dollars, within five business days
after the Change of Control Date or the Termination Date, as applicable.

                   (e)        Treatment of Award Grants.


                          (i)        Vesting of Benefits. Notwithstanding any
other provision of this Agreement, the Company's employee benefit plans, any
agreement entered into under such plans, or any retirement, pension, profit
sharing or other similar plan (collectively, the "Plans"), upon the occurrence
of a Severance Event, all deferred or unvested portions of any award made to the
Executive under any of the Plans shall automatically become fully vested as of
the Termination Date or the Change of Control Date, as the case may be, and
shall be in effect and redeemable by or payable to the Executive, or the
Executive's designated beneficiary or estate, on the same conditions (other than
vesting) as would have applied had the Severance Event not occurred.   9

--------------------------------------------------------------------------------

                            (ii)        Clarification Regarding Treatment of
Award Grants. The Plans may contain language regarding the effects of certain
changes of control of the Company or certain terminations of the Executive's
employment. Notwithstanding such language in the Plans, for so long as this
Agreement is in effect, the Company will be obligated, if the terms of this
Agreement are more favorable in this regard than the terms of the Plans, to take
the actions required under Section 8(e)(i) upon the happening of the
circumstances described therein. Notwithstanding the definition of "Change of
Control," "Cause" or any other term relating to the vesting or exercise of
awards made under any Plan that may appear in such Plan, for so long as this
Agreement is in effect, the definitions and other provisions set forth in this
Agreement relating thereto shall control and be binding on the Company and its
affiliates.


                   (f)        Additional Payments.


                          (i)        Notwithstanding anything in this Agreement
to the contrary, in the event it is determined (as hereafter provided) that any
payment or distribution by the Company to or for the benefit of the Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise pursuant to or by reason of any other agreement,
policy, Plan, program or arrangement, including without limitation any share
option, share appreciation right, dividend equivalent right, restricted shares
of similar right, the lapse or termination of any restriction on or the vesting
or exerciseability of any of the foregoing (any such payment or distribution, a
"Payment"), would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the "Code") (or any successor
provision thereto), by reason of being considered an "excess parachute payment,"
within the meaning of Section 280G of the Code (or any successor provision
thereto) or to any similar tax imposed by state or local law, or any interest or
penalties with respect to such tax (such tax or taxes, together with any such
interest and penalties, being hereafter collectively referred to as the "Excise
Tax"), then the Executive will be entitled to receive an additional payment or
payments from the Company (collectively, a "Gross-Up Payment"); provided,
however, that no Gross-up Payment will be made with respect to the Excise Tax,
if any, attributable to (A) any incentive stock option ("ISO") granted prior to
the execution of the 1998 Agreement or (B) any share appreciation or similar
right, whether or not limited, granted in tandem with any ISO described in
clause (A) of this sentence. The Gross-Up Payment will be in an amount such
that, after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including any Excise Tax imposed
upon the Gross-Up Payment, the Executive will have received an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payment.   10

--------------------------------------------------------------------------------

                            (ii)        Subject to the provisions of Section
8(f)(vi), all determinations required to be made under this Section 8(f),
including whether an Excise Tax is payable by the Executive and the amount of
such Excise Tax and whether a Gross-Up Payment is required to be paid by the
Company to the Executive and the amount of such Gross-Up Payment, if any, will
be made by a nationally recognized accounting firm (the "Accounting Firm")
selected by the Executive in the Executive's sole discretion The Executive will
direct the Accounting Firm to submit its determination and detailed supporting
calculations to both the Company and the Executive within 30 calendar days after
the Executive's termination date, and any such other time or times as may be
requested by the Company of the Executive. If the Accounting Firm determines
that any Excise Tax is payable by the Executive, the Company will pay the
required Gross-Up Payment to the Executive within five business days after
receipt of such determination and calculations with respect to any Payment to
the Executive. If the Accounting Firm determines that no Excise Tax is payable
by the Executive, it will, at the same time as it makes such determination,
furnish the Company and the Executive an opinion that the Executive has
substantial authority not to report any Excise Tax on the Executive's federal,
state or local income or other tax return. As a result of the uncertainty in the
application of Section 4999 of the Code (or any successor provision thereto) and
the possibility of similar uncertainty regarding applicable state or local tax
law at the time of any determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (an "Underpayment"), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts or fails
to pursue its remedies pursuant to Section 8(f)(vi) and the Executive thereafter
is required to make a payment of any Excise Tax, the Executive will direct the
Accounting Firm to determine the amount of the Underpayment that has occurred
and to submit its determination and detailed supporting calculations to both the
Company and the Executive as promptly as possible. Any such Underpayment will be
promptly paid by the Company to, or for the benefit of, the Executive within
five business days after receipt of such determination and calculations.    
                        (iii)        The Company and the Executive will each
provide the Accounting Firm access to and copies of any books, records and
documents in the possession of the Company or the Executive, as the case may be,
reasonably requested by the Accounting Firm, and otherwise cooperate with the
Accounting Firm in connection with the preparation of and issuance of the
determinations and calculations contemplated by Section 8(f)(ii). Any
determination by the Accounting Firm as to the amount of the Gross-Up Payment
will be binding upon the Company and the Executive.                          
  (iv)        The federal, state and local income or other tax returns filed by
the Executive will by prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax payable by
the Executive. The Executive will make proper payment of the amount of any
Excise Payment and, at the request of the Company, provide to the Company true
and correct copies (with any amendments) of the Executive's federal tax return
as filed with the Internal Revenue Service and corresponding state and local tax
returns, if relevant, as filed with the applicable taxing authority, and such
other documents reasonably requested by the Company, evidencing such payment. If
prior to the filing of the Executive's federal income tax return, or
corresponding state or local tax return, if relevant, the Accounting Firm
determines that the amount of the Gross-Up Payment should be reduced, the
Executive will within five business days pay to the Company the amount of such
reduction.   11

--------------------------------------------------------------------------------

                            (v)        The fees and expenses of the Accounting
Firm for its services in connection with the determinations and calculations
contemplated herein will be borne by the Company. If such fees and expenses are
initially paid by the Executive, the Company will reimburse the Executive the
full amount of such fees and expenses within five business days after receipt
from the Executive of a statement therefor and reasonable evidence of the
Executive's payment thereof.                             (vi)        The
Executive will notify the Company in writing of any claim by the Internal
Revenue Service or any other taxing authority that, if successful, would require
the payment by the Company of a Gross-Up Payment. Such notification will be
given as promptly as practicable but no later than 10 business days after the
Executive actually receives notice of such claim and the Executive will further
apprise the Company of the nature of such claim and the date on which such claim
is requested to be paid (in each case, to the extent known by the Executive).
The Executive will not pay such claim prior to the earlier of (x) the expiration
if the 30-calendar day period following the date on which the Executive gives
such notice to the Company and (y) the date that any payment of amount with
respect to such claim is due. If the Company notifies the Executive in writing
prior to the expiration of such period that it desires to contest such claim,
the Executive will:


  (A)


(B)




(C)


(D)

  provide the Company with any written records or documents in the Executive's
possession relating to such claim reasonably requested by the Company;

take such action in connection with contesting such claim as the Company may
reasonably request in writing from time to time, including without limitation
accepting legal representation with respect to such claim by an attorney
competent in respect of the subject matter and reasonably selected by the
Company;

cooperate with the Company in good faith in order effectively to contest such
claim; and

permit the Company to participate in any proceedings relating to such claims;



             provided, however, that the Company will bear and pay directly all
costs and expenses (including interest and penalties) incurred in connection
with such contest and will indemnify and hold harmless the Executive, on an
after-tax basis, for and against any Excise Tax or income tax, including
interest and penalties with respect thereto, imposed as a result of such
representation and payment of costs and expenses. Without limiting the foregoing
provisions of this Section 8(f), the Company will control all proceedings taken
in connection with the contest of any claim contemplated by this Section
8(f)(vi) and, at   12

--------------------------------------------------------------------------------

    its sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim (provided, however, that the Executive may participate therein at the
Executive's own cost and expense) and may, at its option, either direct the
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and the Executive will prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction, and in one or more appellate courts, as the Company may determine;
provided, however, that if the Company directs the Executive to pay the tax
claimed and sue for a refund, the Company will advance the amount of such
payment to the Executive on an interest-free basis and will indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income or
other tax, including interest or penalties with respect thereto, imposed with
respect to such advance; provided, further, that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Executive
with respect to which the contested amount if claimed to be due is limited
solely to such contested amount. The Company's control of any such contested
claim will be limited to issues with respect to which a Gross-Up Payment would
be payable hereunder and the Executive will be entitled to settle or contest, as
the case may be, any other issue raised by the Internal Revenue Service or any
other taxing authority.                             (vii)        If, after the
receipt by the Executive of an amount advanced by the Company pursuant to
Section 8(f)(vi), the Executive receives any refund with respect to such claim,
the Executive will (subject to the Company's complying with the requirements of
Section 8(f)(vi)) pay to the Company the amount of such refund (together with
any interest paid or credited thereon after taxes applicable thereto) within 30
calendar days after such receipt and the Company's satisfaction of all accrued
obligations under this Agreement. If, after the receipt by the Executive of any
amount advanced by the Company pursuant to Section 8(f)(vi), a determination is
made that the Executive will not be entitled to any refund with respect to such
claim and the Company does not notify the Executive in writing of its intent to
contest such determination prior to the expiration of 30 calendar days after
such determination, then such advance will be forgiven and will not be required
to be repaid and the amount of any such advance will offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid by the Company to
the Executive pursuant to this Section 8(f).


                   (g)        Nature of Payments. The amounts due under this
Section 8 are in the nature of severance payments considered to be reasonable by
the Company and are not in the nature of a penalty. Such amounts are in full
satisfaction of all claims that the Executive may have in respect of his
employment by the Company or its affiliates and are provided as the sole and
exclusive benefits to be provided to the Executive, his estate or his
beneficiaries in respect of his termination of Employment from the Company.
Notwithstanding any other provisions herein, it shall be a condition precedent
to the Company making any payments pursuant to this Section 8 that the Executive
has executed and delivered to the Company the release contemplated pursuant to
Section 12.

                   (h)        No Mitigation or Set-Off. Executive will not be
required to mitigate the amount of any payment provided for in this Agreement by
seeking other employment. There will be no right of set-off or counterclaim in
respect of any claim, debt of obligation against any payment to or benefit for
the Executive provided for in this Agreement, except as expressly provided
herein.

13

--------------------------------------------------------------------------------

        9.        Confidentiality and Non-Competition.

                   (a)        Confidentiality.


                          (i)        During the Employment Term the Company
agrees to provide the Executive with access to Confidential Information.    
                        (ii)        The Executive acknowledges that the
Confidential Information is valuable and proprietary to the Company or to third
parties that have entrusted the Company and/or its subsidiaries with such
Confidential Information The Executive agrees, except as required for the
Executive to fulfill his duties hereunder, the Executive shall not use, publish,
disseminate or otherwise disclose any Confidential Information, no matter when
learned or accessed, without the prior written consent of the Company.    
                        (iii)        All Confidential Information shall be
exclusive property of the Company and the Executive shall have no rights in or
to the Confidential Information upon any termination of this Agreement or his
employment with the Company. Upon the termination of the Executive's employment,
the Executive shall immediately deliver to the Company all plans, designs,
drawings, specifications, listings, manuals, records, notebooks and similar
repositories of or documents containing Confidential Information, including all
copies, then in the Executive's possession or control, whether prepared by the
Executive or others. Upon such termination the Executive shall retain no copies
of any such documents.                             (iv)        The provisions of
this Section 9(a) shall survive the termination of this Agreement indefinitely.


                   (b)        Restriction on Competitive Employment.


                          (i)        In consideration of the numerous mutual
promises contained in this Agreement, including, without limitation, those
involving the Confidential Information, compensation, termination and
arbitration, and in order to protect the Confidential Information and to reduce
the likelihood of irreparable damage that would occur in the event such
information is provided to or used by a competitor of the Company, during the
Employment Term and, for a period of 12 months following the Termination Date in
the case of a (x) termination by the Company for Cause, (y) a termination due to
Disability or (z) a termination by the Executive other than for Good Reason (the
"Non-Competition Period"), absent the Company's prior written approval, the
Executive shall not, as an owner, part-owner, shareholder, partner, director,
trust manager, trustee, principal, agent, employee, consultant, member,
contractor or otherwise, within the Territories, directly or indirectly engage
or participate in activities relating to, or render services to or invest in any
firm or business engaged or about to become engaged in, the Business.     14

--------------------------------------------------------------------------------

                            (ii)        Notwithstanding the foregoing, the
Executive may make passive investments in an enterprise engaged in the Business
the shares of ownership of which are publicly traded if the Executive's
investment constitutes less than 2% of the total equity of such enterprise.    
                        (iii)        If, during any period within the
Non-Competition Period, the Executive is not in compliance with the terms of
this Section 9(b), the Company shall be entitled to, among other remedies,
compliance by the Executive with the terms of this Section 9(b) for an
additional period equal to the period of such noncompliance. For purposes of
this Agreement, the term "Non-Competition Period" shall also include this
additional period. The Executive hereby acknowledges that the geographic
boundaries, scope of prohibited activities and the time duration of the
provisions of this Section 9(b) are reasonable and are no broader than are
necessary to protect the legitimate business interests of the Company.    
                        (iv)        The provisions of this Section 9(b) shall
survive the termination of the Executive's employment for the duration of the
Non-Competition Period.                             (v)        The Company and
the Executive agree and stipulate that the agreements and covenants not to
compete contained in this Section 9(b) are fair and reasonable in light of all
of the facts and circumstances of the relationship between the Executive and the
Company; however, the Executive and the Company are aware that in certain
circumstances courts have refused to enforce certain terms of agreements not to
compete. Therefore, in furtherance of, and not in derogation of the provisions
of this Section 9(b), the Company and the Executive agree that in the event a
court should decline to enforce any provision of this Section 9(b), that this
Section 9(b) shall be deemed to be modified or reformed to restrict the
Executive's competition with the Company or its affiliates to the maximum
extent, as to time, geography and business scope, that the court shall find
enforceable; provided, however, in no event shall the provisions of this Section
9(b) be deemed to be more restrictive to the Executive than those contained
herein.


                   (c)        Inducement/Enticement. In order to prevent the
Executive from violating the provisions of Section 9(b), during the Employment
Term and, in the case of (x) a termination by the Company for Cause, (y) a
termination due to Disability or (z) a termination by the Executive other than
for Good Reason, during the Non-Competition Period, the Executive shall not,
directly or indirectly:


                          (i)        induce, or attempt to induce, any employees
or agents of, or consultants of or to, the Company or any subsidiary of the
Company to do anything from which the Executive is restricted by reason of
Sections 9(a) or (b); or                             (ii)        offer or aid
others to offer employment to or recruit or solicit anyone who is an employee or
agent of, or consultant of or to, the Company or a subsidiary of the Company at
the time of termination of the Executive, unless such person's employment was
terminated by the Company or any such subsidiary.   15

--------------------------------------------------------------------------------

 


             In the case of (x) a termination by the Company for Cause, (y) a
termination due to Disability or (z) a termination by the Executive other than
for Good Reason, the provisions of this Section 9(c) shall survive the
termination of the Executive's employment for the duration of the
Non-Competition Period.


                   (d)        Injunctive Relief. The Executive acknowledges that
a breach of any of the agreements contained in this Section 9 will give rise to
irreparable injury to the Company, inadequately compensable in damages.
Accordingly, the Company shall be entitled to injunctive relief to prevent or
cure breaches or threatened breaches of the provisions of this Section 9 and to
enforce specific performance of the terms and provisions hereof in any court of
competent jurisdiction, in addition to any other legal or equitable remedies
that may be available. The Executive further acknowledges and agrees that in the
event of the termination of this Agreement, his experience and capabilities are
such that he can obtain employment in business activities that are of a
different or noncompeting nature with his activities as an employee of the
Company and that the enforcement of a remedy hereunder by way of injunction
shall not prevent the Executive from earning a reasonable livelihood. The
Executive further acknowledges and agrees that the covenants contained herein
are necessary for the protection of the Company’s legitimate business interests
and are reasonable in scope and content. The Executive also acknowledges that
the Company would not enter into this Agreement or agree to provide him with
access to its Confidential Information without the Executive’s promises
contained in this Section 9.

        10.      Remedies for the Company. The termination of this Agreement by
the Company for Cause shall not be deemed to be a waiver by the Company of any
breach by the Executive of this Agreement or any other obligation owed the
Company, and, notwithstanding such a termination, the Executive shall be liable
for all damages attributable to such a breach.

        11.      Remedies for the Executive.

                   (a)        The termination of this Agreement by the Executive
for Good Reason shall not be deemed to be a waiver by the Executive of any
breach by the Company of this Agreement or any other obligation owed the
Executive, and, notwithstanding such a termination, the Company shall be liable
for all damages attributable to such a breach.

                   (b)        In the event that the Executive is terminated for
Cause and it is ultimately determined that the Company lacked Cause, (i) the
termination shall be treated as a termination other than for Cause, (ii) the
Executive shall have the right to seek remedy for a breach of this Agreement by
the Company, including, but not limited to, any other such damages as may be
suffered and/or incurred by the Executive, the Executive’s costs incurred during
the dispute and reasonable attorneys’ fees in connection with such dispute, and
(iii) the Executive shall receive all Severance Benefits with interest of 8%
annually on all payments considered past due from the date on which such payment
would have been made.

        12.      Full Satisfaction; Waiver and Release. As a condition to
receiving the payments and benefits described in Section 8, the Executive shall
execute a document in form reasonably acceptable to the Executive and the
Company, releasing and

16

--------------------------------------------------------------------------------

waiving any and all claims, causes of actions and the like against the Company
and its successors, subsidiaries, affiliates, shareholders, officers, trust
managers, agents and employees, regarding all matters relating to the
Executive’s service as an employee of the Company, its subsidiaries or any of
their affiliates and the termination of such relationship. Such claims include,
without limitation, any claims arising under Age Discrimination in Employment
Act of 1967, as amended (the “ADEA”); Title VII of the Civil Rights Act of 1964,
as amended; the Civil Rights Act of 1991, as amended; the Equal Pay Act of 1962;
the American Disabilities Act of 1990; the Family Medical Leave Act, as amended;
the Employee Retirement Income Security Act of 1974, as amended; or any other
federal, state or local statute or ordinance, but exclude any claims that arise
out of an asserted breach of the terms of this Agreement and any benefits
payable to the Executive under the Company’s benefit plans, practices and
programs in which he participates.

        13.      No Waiver. No waiver or non-action by either party with respect
to any breach by the other party of any provision of this Agreement, nor the
waiver or non-action with respect to the provisions of any similar agreement
with other employees or the breach thereof, shall be deemed or construed to be a
waiver of any succeeding breach of such provision, or as a waiver of the
provision itself.

        14.      Invalid Provisions. Should any portion of this Agreement be
adjusted or held invalid, unenforceable or void, such holding shall not have the
effect of invalidating or voiding the remainder of this Agreement and the
parties hereby agree that the portion so held invalid, unenforceable, or void
shall, if possible, be deemed amended or reduced in scope, or otherwise be
stricken from this Agreement to the extent required for the purposes of validity
and enforcement thereof.

        15.      Successor and Assigns. Neither the Executive nor the Company
may assign its rights, duties, or obligations hereunder without consent of the
other.

        16.      Survival. The provisions of Sections 9 and 22 of this Agreement
shall survive the Executive’s termination of employment. Other provisions of
this Agreement shall survive any termination of the Executive’s employment to
the extent necessary to ensure the preservation of each party’s respective
rights and obligations.

        17.      Prior Agreements. This Agreement incorporates the entire
agreement between both parties with respect to the subject matter hereof and
supersedes the Prior Agreements and all other prior agreements, documents or
other instruments with respect to the matters covered herein.

        18.      Governing Law. This Agreement shall be governed by, and
interpreted in accordance with the provisions of, the law of the State of Texas,
without reference to provisions that refer a matter to the law of any other
jurisdiction. Each party hereto hereby irrevocably submits itself to the
non-exclusive personal jurisdiction of the Federal and State courts sitting in
Texas.

        19.      No Oral Modifications. This Agreement may not be changed or
terminated orally, and no change, termination or waiver of this Agreement or of
any of the

17

--------------------------------------------------------------------------------

provisions herein contained shall be binding unless made in writing and signed
by both parties, and, in the case of the Company, by a person designated by the
Board or any committee thereof. Without limiting the foregoing, any change or
changes, from time to time, in the Executive’s salary or duties or both shall
not be, nor be deemed to be, a change, termination or waiver of this Agreement
or of any of the provisions herein contained.

        20.      Notices. All notices and other communications required or
permitted hereunder shall be made in writing, and shall be deemed properly given
if delivered personally, mailed by certified mail, postage prepaid and return
receipt requested, sent by facsimile, or sent by Express Mail or Federal Express
or other nationally recognized express delivery service, as follows:


  If to the Company or the Board:

Camden Property Trust
Three Greenway Plaza, Suite 1300
Houston, TX 77046
Attention: Board of Trust Managers

If to the Executive:

Richard J. Campo
Three Greenway Plaza, Suite 1300
Houston, TX 77046


              Notice given by hand, Express Mail, Federal Express, or other such
express delivery service shall be effective upon actual receipt. Notice given by
facsimile transmission shall be effective upon actual receipt of received during
the recipient's normal business hours, or at the beginning of the recipient's
next business day after receipt if not received during the recipient's normal
business hours. All notices sent by facsimile transmission shall be confirmed
promptly after transmission in writing by certified mail or personal delivery.

            Any party may change any address to which notice shall be given to
it by giving notice as provided above of such change in address.


        21.      Executive’s Representation and Warranties. The Executive
represents and warrants that he is legally free to make and perform this
Agreement, that he has no obligation to any other person or entity that would
affect or conflict with any of his obligations hereunder, and that the complete
performance of his obligations hereunder will not violate any law, regulation,
order, or decree of any governmental or jurisdictional body or contract by which
he is bound.

        22.      Expenses; Security. It is the intent of the Company that the
Executive not be required to incur legal fees and the related expenses
associated with the interpretation, enforcement or defense of the Executive’s
rights to compensation upon a Change of Control by litigation or otherwise
because the cost and expense thereof would substantially detract from the
benefits intended to be extended to the Executive hereunder. Accordingly, if it
should appear to the Executive that the Company has failed to comply with any of
its obligations

18

--------------------------------------------------------------------------------

under this Agreement or in the event that the Company or any other person takes
or threatens to take any action to declare the agreement to pay the Executive
compensation upon a Change of Control void or unenforceable, or institutes any
litigation or other action or proceeding designed to deny, or to recover from,
the Executive the benefits provided or intended to be provided to the Executive
hereunder, the Company irrevocably authorizes the Executive from time to time to
retain counsel of the Executive’s choice, at the expense of the Company as
hereinafter provided, to advise and represent the Executive in connection with
any such interpretation, enforcement or defense, including without limitation
the initiation or defense of any litigation or other legal action, whether by or
against the Company or any Trust Manager, officer, shareholder, or other person
affiliated with the Company, in any court having jurisdiction over the subject
matter and the parties. Notwithstanding any existing or prior attorney-client
relationship between the Company and such counsel, the Company irrevocably
consents to the Executive’s entering into an attorney-client relationship with
such counsel, and in that connection the Company and the Executive agree that a
confidential relationship will exist between the Executive and such counsel.
Without regard to whether the Executive prevails, in whole or in part, in
connection with any of the foregoing, the Company will pay and be solely
financially responsible for any and all attorneys’ and related fees and expenses
incurred by the Executive in connection with any of the foregoing and shall
advance to the Executive, within five days of presentation of an itemized
request for reimbursement, all of the Executive’s legal fees and expenses
incurred in connection therewith, regardless of the forum in which such
proceeding was commenced.

        23.      Entire Agreement. The parties expressly agree that this
Agreement is contractual in nature and not a mere recital, and that it contains
all the terms and conditions of the agreement between the parties with respect
to the matters set forth herein. All prior negotiations, agreements,
arrangements, understandings and statements between the parties relating to the
matters set forth herein that have occurred at any time or contemporaneously
with the execution of this Agreement (including, but not limited to, the Prior
Agreements) are superseded and merged into this completely integrated Agreement.
The Recitals set forth above shall be deemed to be part of this Agreement.

19

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.




  CAMDEN PROPERTY TRUST


By:    ______/s/ Richard J. Campo_________
          D. Keith Oden
          President and Chief Operating Officer


EXECUTIVE


___/s/Richard J. Campo_________________
Richard J. Campo




--------------------------------------------------------------------------------
